State of New York                                              MEMORANDUM
Court of Appeals                                          This memorandum is uncorrected and subject to
                                                        revision before publication in the New York Reports.




 No. 68 SSM 14
 The People &c.,
         Respondent,
      v.
 Luis Serrano,
         Appellant.




 Submitted by Steven M. Sharp, for appellant.
 Submitted by Peter H. Willis, for respondent.




 MEMORANDUM:

       The order of the Appellate Division should be affirmed. County Court properly

 denied defendant’s request to charge assault in the third degree (Penal Law § 120.00 [1])

 as a lesser included offense of assault in the first degree (see People v Almonte, 33 NY3d

                                           -1-
                                         -2-                               SSM No. 14

1083, 1084 [2019]). Furthermore, defendant received effective assistance of counsel (see

People v Benevento, 91 NY2d 708, 712-715 [1998]). Defendant’s remaining contentions,

in particular his challenges to the admission of certain testimony, are unpreserved or

waived.




On review of submissions pursuant to section 500.11 of the Rules, order affirmed, in a
memorandum. Chief Judge DiFiore and Judges Rivera, Garcia, Wilson, Singas, Cannataro
and Troutman concur.



Decided June 16, 2022




                                         -2-